IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICKY THOMPSON AND                    NOT FINAL UNTIL TIME EXPIRES TO
STACEY THOMPSON, as the               FILE MOTION FOR REHEARING AND
Personal Representative of the        DISPOSITION THEREOF IF FILED
ESTATE OF JERRY
THOMPSON,                             CASE NO. 1D16-4143

      Appellant,

v.

FIRST FEDERAL BANK OF
FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 11, 2017.

An appeal from the Circuit Court for Baker County.
David W. Fina, Judge.

Peter C.K. Enwall, of Peter C.K. Enwall, P.A., Gainesville, Florida, for Appellant.

Stephen A. Smith, of Stephen A. Smith, P.A., Lake City, Florida, Mark A. Avera,
Rod Smith, and Jared Comstock, of Avera & Smith, LLP, Gainesville, Florida, for
Appellee.



PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.